Exhibit 10.3

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (the “Agreement”) is made and executed this 28th day
of February, 2008, by and between ClearPoint Business Resources, Inc., a
Delaware corporation (the “Company”) and TZG Enterprises, LLC, a Delaware
limited liability company (“TZG”). The Company and TZG may be referred to herein
each as a “Party” and collectively as the “Parties.”

B A C K G R O U N D

WHEREAS, the Company and TZG are parties to a Franchise Agreement – Management
Agreement, dated August 13, 2007, as amended by the Addendum, dated August 27,
2007 (collectively, the “Franchise Agreement”); and

WHEREAS, the Company and TZG desire to mutually terminate the Franchise
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and TZG, intending
to be legally bound, hereby agree as follows:

1. Termination. The Company and TZG hereby terminate the Franchise Agreement in
its entirety. All rights, duties, obligations, liabilities or other provisions
of the Franchise Agreement that govern the Parties’ conduct after termination
shall continue in effect according to their terms following termination
including, but not limited to, Sections 5(e), 5(j), 5(m), 7 and 16 of the
Franchise Agreement (the “Surviving Provisions”).

2. Release by the Company. The Company and its directors, officers, employees,
subsidiaries, affiliates, agents, representatives, shareholders, successors and
assigns (the “Company Releasing Parties”), hereby release, remise and forever
discharge TZG and its directors, officers, employees, subsidiaries, affiliates,
agents, representatives, shareholders, successors and assigns (the “TZG Released
Parties”), from any and all claims, damages, losses, injuries, suits, debts,
liabilities, sums of money, accounts, covenants, controversies, demands,
actions, rights and causes of action of whatever kind or nature, at law or in
equity, known or unknown, asserted or unasserted, suspected or unsuspected,
foreseen or unforeseen, anticipated or unanticipated, accrued or unaccrued,
made, brought, or which could have been made or brought, that the Company
Releasing Parties may have had or may presently have, against the TZG Released
Parties solely in connection with or pertaining to the Franchise Agreement;
provided, however, nothing in this Section 2 shall operate to release any
obligations of TZG arising under the Surviving Provisions.

3. Release by TZG. TZG and its directors, officers, employees, subsidiaries,
affiliates, agents, representatives, shareholders, successors and assigns (the
“TZG Releasing Parties”), hereby release, remise and forever discharge the
Company and its directors, officers, employees, subsidiaries, affiliates,
agents, representatives, shareholders, successors and assigns (the



--------------------------------------------------------------------------------

“Company Released Parties”), from any and all claims, damages, losses, injuries,
suits, debts, liabilities, sums of money, accounts, covenants, controversies,
demands, actions, rights and causes of action of whatever kind or nature, at law
or in equity, known or unknown, asserted or unasserted, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, accrued or
unaccrued, made, brought, or which could have been made or brought, that the TZG
Releasing Parties may have had or may presently have, against the Company
Released Parties solely in connection with or pertaining to the Franchise
Agreement; provided, however, nothing in this Section 3 shall operate to release
any obligations of the Company arising under the Surviving Provisions.

4. Miscellaneous

a. Effective Date. The provisions of this Agreement shall be effective as of
February 18, 2008.

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflicts of laws principles or which party is deemed to have drafted this
Agreement or any provision hereof.

c. Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all prior understandings and agreements among the
parties, written or oral. No modification or amendment of this Agreement shall
be valid or binding unless such modification or amendment is in writing and is
signed by each of the parties hereto.

d. Counterparts. This Agreement may be executed in counterparts, each of which
shall be binding as of the date hereof, and all of which shall constitute one
and the same instrument. Each such copy shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
duly executed as of the day and year first set forth above.

 

COMPANY: CLEARPOINT BUSINESS RESOURCES, INC. By:   /s/ Kurt Braun   Name: Kurt
Braun   Title: CFO TZG: TZG ENTERPRISES, LLC By:   /s/ Todd Warner   Name: Todd
Warner   Title: CEO

 

3